Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 07-09-2020 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 ,16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen Chang-Chan et al. (US 20160351092 A1) in view of Wang Xinxing et al. (US 20160109988 A1).
Regarding Claim 1,  Chen  Chang-Chan et al. (US 20160351092 A1) suggest display pane (please see abstract, paragraph 25) having a plurality of pixel regions (figure 1, item 101), comprising a drive substrate (paragraph 26), a first electrode disposed on the drive substrate (figure 1, item 111 please notice the pixel region is on the driving substrate and first electrode in on the pixel region 101)   and located in a pixel region (figure 1, item 111 please notice the pixel region is on the driving substrate and first electrode in on the pixel region 101), and a pixel defining layer (figure 1, item 108 pixel defining layer is on an insulating layer so is first electrode paragraphs 25, 28, 29 ) disposed on the first electrode (figure 1, item 108 pixel defining layer is on an insulating layer 106 so is first electrode 111 paragraphs 28, 29)  and defining the pixel region (figure 1, item 108 pixel defining layer is on an insulating layer 106 so is first electrode 111, defining pixel  regions 101, paragraphs 25, 28, 29 suggests pixel region 101 is defined by driving circuit DR on the substrate, as well as pixel defining layer 108, first electrode 111 and  insulating layer 106) , the display panel further comprising a light-emitting structure layer disposed on the pixel defining layer (figures 2-3 item 130 paragraph 31 suggests light emitting layer structure is with first electrode, (figure 1, item 108 pixel defining layer is on an insulating layer so is first electrode paragraphs 25, 28, 29) and a second electrode disposed on the light-emitting structure layer (paragraph 31suggests light emitting layer structure 130 between first electrode 111 and second electrode124), 
Chen Chang-Chan et al. (US 20160351092 A1)  fails to disclose the display panel further comprising a magnetic field disposed on at least one of the pixel regions, a direction of the magnetic field forming an included angle with a plane of the drive substrate.
However, prior art of Wang Xinxing et al. (US 20160109988 A1) does suggest the display panel further comprising a magnetic field disposed on at least one of the pixel regions, a direction of the magnetic field forming an included angle with a plane of the drive substrate (please see abstract,  paragraph 5).
Chen Chang-Chan et al. (US 20160351092 A1)   teaches displaying color image in the normal environment operating OLED display panel.

Wang  Xinxing et al. (US 20160109988 A1)  teaches the display panel further comprising a magnetic field disposed on at least one of the pixel regions, a direction of the magnetic field forming an included angle with a plane of the drive substrate.
Chen Chang-Chan et al. (US 20160351092 A1)   teaches an OLED display panel  with pixel regions light emitting layer electrodes driving substrate, pixel defining layer.
Chen Chang-Chan et al. (US 20160351092 A1)   does not teach the display panel further comprising a magnetic field disposed on at least one of the pixel regions, a direction of the magnetic field forming an included angle with a plane of the drive substrate.
Chen Chang-Chan et al. (US 20160351092 A1)   contained a device which differed the claimed process by the substitution of the step of the display panel further comprising a magnetic field disposed on at least one of the pixel regions, a direction of the magnetic field forming an included angle with a plane of the drive substrate. Wang  Xinxing et al. (US 20160109988 A1)  teaches substituted step of the display panel further comprising a magnetic field disposed on at least one of the pixel regions, a direction of the magnetic field forming an included angle with a plane of the drive substrate and their functions were known in the art to enabling to have an OLED display panel with touch sensing function. Chen Chang-Chan et al. (US 20160351092 A1)   step of the display panel further comprising a magnetic field disposed on at least one of the pixel regions, a direction of the magnetic field forming an included angle with a plane of the drive substrate of Wang  Xinxing et al. (US 20160109988 A1)  and the results would have been predictable and resulted in enabling to have an OLED display panel displaying color image in normal environment and integrate electromagnetic touch function in cell-form. Wang  Xinxing et al. (US 20160109988 A1)  paragraph 4.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding Claim 2, Wang  Xinxing et al. (US 20160109988 A1)the direction of the magnetic field is perpendicular to the drive substrate (please see paragraph  17).
Regarding Claim 16 Chen  Chang-Chan et al. (US 20160351092 A1) suggest display pane (please see abstract, paragraph 25) having a plurality of pixel regions (figure 1, item 101), comprising a drive substrate (paragraph 26), a first electrode disposed on the drive substrate (figure 1, item 111 please notice the pixel region is on the driving substrate and first electrode in on the pixel region 101)   and located in a pixel region (figure 1, item 111 please notice the pixel region is on the driving substrate and first electrode in on the pixel region 101), and a pixel defining layer (figure 1, item 108 pixel defining layer is on an insulating layer so is first electrode paragraphs 25, 28, 29 ) disposed on the first electrode (figure 1, item 108 pixel defining layer is on an insulating layer 106 so is first electrode 111 paragraphs 28, 29)  and defining the pixel region (figure 1, item 108 pixel defining layer is on an insulating layer 106 so is first electrode 111, defining pixel  regions 101, paragraphs 25, 28, 29 suggests pixel region 101 is defined by driving circuit DR on the substrate, as well as pixel defining layer 108, first electrode 111 and  insulating layer 106) , the display panel further comprising a light-emitting structure layer disposed on the pixel defining layer (figures 2-3 item 130 paragraph 31 suggests light emitting layer structure is with first electrode, figure 1, item 108 pixel defining layer is on an insulating layer so is first electrode paragraphs 25, 28, 29) and a second electrode disposed on the light-emitting structure layer (paragraph 31suggests light emitting layer structure 130 between first electrode 111 and second electrode124 arranged sequentially),
Regarding Claim 18,  Chen  Chang-Chan et al. (US 20160351092 A1) suggest display pane (please see abstract, paragraph 25)

Claims 3-8, 13-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen Chang-Chan et al. (US 20160351092 A1) in view of Wang Xinxing et al. (US 20160109988 A1) as applied to claims 1-2,16 as well as 18 above and further in view of Huang Chien-Hsiang et al. (US 20140110683 A1).
Regarding Claim 3, Chen  Chang-Chan et al. (US 20160351092 A1) in view of Wang Xinxing et al. (US 20160109988 A1) fails to disclose current coil disposed around the pixel region in the pixel defining layer, wherein both ends of the current coil are electrically connected with the drive substrate, and the drive substrate is configured to provide a current to the current coil corresponding to the pixel region.
 	However, prior art of Huang Chien-Hsiang et al. (US 20140110683 A1)  does suggest current coil disposed around the pixel region in the pixel defining layer, wherein both ends of the current coil are electrically connected with the drive substrate, and the drive substrate is configured to provide a current to the current coil corresponding to the pixel region (please see figures 8-10, paragraphs 34, 35).
Chen  Chang-Chan et al. (US 20160351092 A1) in view of Wang Xinxing et al. (US 20160109988 A1) teaches an OLED display panel displaying color image in normal environment and integrate electromagnetic touch function in cell-form.
Huang Chien-Hsiang et al. (US 20140110683 A1)  teaches current coil disposed around the pixel region in the pixel defining layer, wherein both ends of the current coil are electrically connected with the drive substrate, and the drive substrate is configured to provide a current to the current coil corresponding to the pixel region.
Chen Chang-Chan et al. (US 20160351092 A1) ) in view of Wang Xinxing et al. (US 20160109988 A1)  teaches an OLED display panel  with pixel regions light emitting layer electrodes driving substrate, pixel defining layer and integrate electromagnetic touch function in cell-form.
Chen Chang-Chan et al. (US 20160351092 A1) ) in view of Wang Xinxing et al. (US 20160109988 A1) does not teach current coil disposed around the pixel region in the pixel defining layer, wherein both ends of the current coil are electrically connected with the drive substrate, and the drive substrate is configured to provide a current to the current coil corresponding to the pixel region. 
Chen Chang-Chan et al. (US 20160351092 A1)  in view of Wang Xinxing et al. (US 20160109988 A1) contained a device which differed the claimed process by the substitution of the step of current coil disposed around the pixel region in the pixel defining layer, wherein both ends of the current coil are electrically connected with the drive substrate, and the drive substrate is configured to provide a current to the current coil corresponding to the pixel region. Huang Chien-Hsiang et al. (US 20140110683 A1)  teaches current coil disposed around the pixel region in the pixel defining layer, wherein both ends of the current coil are electrically connected with the drive substrate, and the drive substrate is configured to provide a current to the current coil corresponding to the pixel region and their functions were known in the art to enabling to have an OLED display panel with touch sensing function and reducing thickness OLED touch display panel. Chen Chang-Chan et al. (US 20160351092 A1) in view of Wang  Xinxing et al. (US 20160109988 A1) step of current coil disposed around the pixel region in the pixel defining layer, wherein both ends of the current coil are electrically connected with the drive substrate, and the drive substrate is configured to provide a current to the current coil corresponding to the pixel region of Huang Chien-Hsiang et al. (US 20140110683 A1)  and the results would have been predictable and resulted in enabling to have an OLED display panel displaying color image in normal environment and integrate electromagnetic touch function in cell-form and reduce thickness of the OLED touch display panel. Huang Chien-Hsiang et al. (US 20140110683 A1)  paragraph 6.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding Claim 4, Huang Chien-Hsiang et al. (US 20140110683 A1)  suggests a center axis of the current coil is perpendicular to the drive substrate (please see figure 8, item 206a current coil, drive substrate 202).

Regarding Claim 6, Huang Chien-Hsiang et al. (US 20140110683 A1)  suggests central axes of the first spiral segment and the second spiral segment coincide with each other, and the central axes of the first spiral and the second spiral segment are perpendicular to the drive substrate (please see figure 8, item 206a current coil, drive substrate 202).
Regarding Claim 7, Huang Chien-Hsiang et al. (US 20140110683 A1)  suggests the second spiral segment is located outside the first spiral segment in a direction perpendicular to the drive substrate (please see figure 8, item 206a  plurality of current coil, drive substrate 202, paragraph 34).
Regarding Claim 8, Huang Chien-Hsiang et al. (US 20140110683 A1)  suggests the second spiral segment is located inside the first spiral segment in a direction perpendicular to the drive substrate (paragraphs 34, 35, provides patterned magnetic sensing loop forming coils).
Regarding Claim 13, Huang Chien-Hsiang et al. (US 20140110683 A1)  each of the pixel regions is provided with the magnetic field (please see figure 8, item 206a current coil, drive substrate 202, paragraph 34).
Regarding Claim 14 Chen  Chang-Chan et al. (US 20160351092 A1) suggest display pane (please see abstract, paragraph 25) having a plurality of pixel regions (figure 1, item 101), comprising a drive substrate (paragraph 26), a first electrode disposed on the drive substrate (figure 1, item 111 please notice the pixel region is on the driving substrate and first electrode in on the pixel region 101)   and located in a pixel region (figure 1, item 111 please notice the pixel region is on the driving substrate and first electrode in on the pixel region 101), and a pixel defining layer (figure 1, item 108 pixel defining layer is on an insulating layer so is first electrode paragraphs 25, 28, 29 ) disposed on the first electrode (figure 1, item 108 pixel defining layer is on an insulating layer 106 so is first electrode 111 paragraphs 28, 29)  and defining the pixel region (figure 1, item 108 pixel defining layer is on an insulating layer 106 so is first electrode 111, defining pixel  regions 101, paragraphs 25, 28, 29 suggests pixel region 101 is defined by driving circuit DR on the substrate, as well as pixel defining layer 108, first electrode 111 and  insulating layer 106) , the display panel further comprising a light-emitting structure layer disposed on the pixel defining layer (figures 2-3 item 130 paragraph 31 suggests light emitting layer structure is with first electrode, figure 1, item 108 pixel defining layer is on an insulating layer so is first electrode paragraphs 25, 28, 29) and a second electrode disposed on the light-emitting structure layer (paragraph 31suggests light emitting layer structure 130 between first electrode 111 and second electrode124),
Wang Xinxing et al. (US 20160109988 A1) does suggest the display panel further comprising a magnetic field disposed on at least one of the pixel regions, a direction of the magnetic field forming an included angle with a plane of the drive substrate (please see abstract,  paragraph 5).
Huang Chien-Hsiang et al. (US 20140110683 A1)  does suggest current coil disposed around the pixel region in the pixel defining layer, wherein both ends of the current coil are electrically connected with the drive substrate, and the drive substrate is configured to provide a current to the current coil corresponding to the pixel region (please see figures 8-10, paragraphs 34, 35).
Regarding Claim 15 Huang Chien-Hsiang et al. (US 20140110683 A1)  does suggest current coil disposed around the pixel region in the pixel defining layer, wherein both ends of the current coil are electrically connected with the drive substrate, and the drive substrate is configured to provide a current to the current coil corresponding to the pixel region (please see figures 8-10, paragraphs 34, 35).
Regarding Claim 19,  Chen  Chang-Chan et al. (US 20160351092 A1) suggest display pane (please see abstract, paragraph 25)
Regarding Claim 20,  Chen  Chang-Chan et al. (US 20160351092 A1) suggest display pane (please see abstract, paragraph 25).

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen Chang-Chan et al. (US 20160351092 A1) in view of Wang Xinxing et al. (US 20160109988 A1) as applied to claims 1-2, 16 as well as 18 above and further in view of YANG Jungjin et al. (US 20190326542 A1).
Regarding Claim 9, Chen  Chang-Chan et al. (US 20160351092 A1) in view of Wang Xinxing et al. (US 20160109988 A1) fails to suggest the light-emitting structure layer comprises a plurality of stacked sub-light-emitting layers  and a charge generation layer is disposed between adjacent sub-light-emitting layers.
However, prior art of YANG Jungjin et al. (US 20190326542 A1) suggests the light-emitting structure layer comprises a plurality of stacked sub-light-emitting layers (please see paragraph 8 suggests light emitting layers are stacked, please notice per paragraphs 8, 23-26 each sub-electrode maps to light emitting layer and light emitting layer maps to each sub-light emitting layer)  and a charge generation layer is disposed between adjacent sub-light-emitting layers, a charge generation layer is disposed between adjacent sub-light-emitting layers (please see figures 2-7, paragraphs 61-63, 104-109  Item CGLU (comprising CGL charge generation layer) between EU1 and EU2 and EU comprising EML light emitting layer per paragraphs 100-103 are sub-light emitting layer representing color light emitting layer).
Chen  Chang-Chan et al. (US 20160351092 A1) in view of Wang Xinxing et al. (US 20160109988 A1) teaches an OLED display panel displaying color image in normal environment and integrate electromagnetic touch function in cell-form.
YANG Jungjin et al. (US 20190326542 A1) teaches the light-emitting structure layer comprises a plurality of stacked sub-light-emitting layers  and a charge generation layer is disposed between adjacent sub-light-emitting layers.
Chen Chang-Chan et al. (US 20160351092 A1) ) in view of Wang Xinxing et al. (US 20160109988 A1)  teaches an OLED display panel  with pixel regions light emitting layer electrodes driving substrate, pixel defining layer and integrate electromagnetic touch function in cell-form.
Chen Chang-Chan et al. (US 20160351092 A1) ) in view of Wang Xinxing et al. (US 20160109988 A1) does not teach the light-emitting structure layer comprises a plurality of stacked sub-light-emitting layers  and a charge generation layer is disposed between adjacent sub-light-emitting layers.
Chen Chang-Chan et al. (US 20160351092 A1)  in view of Wang Xinxing et al. (US 20160109988 A1) contained a device which differed the claimed process by the substitution of the step of the light-emitting structure layer comprises a plurality of stacked sub-light-emitting layers  and a charge generation layer is disposed between adjacent sub-light-emitting layers. YANG Jungjin et al. (US 20190326542 A1) teaches the light-emitting structure layer comprises a plurality of stacked sub-light-emitting layers  and a charge generation layer is disposed between adjacent sub-light-emitting layers and their functions were known in the art to enabling to have an OLED display panel with touch sensing function and operate OLED display with high efficiency as well as maintain long life. Chen Chang-Chan et al. (US 20160351092 A1) in view of Wang  Xinxing et al. (US 20160109988 A1) step of the light-emitting structure layer comprises a plurality of stacked sub-light-emitting layers  and a charge generation layer is disposed between adjacent sub-light-emitting layers of YANG Jungjin et al. (US 20190326542 A1) and the results would have been predictable and resulted in enabling to have an OLED display panel displaying color image in normal environment and integrate electromagnetic touch function in cell-form and operate OLED display with high efficiency as well as maintain long life. YANG Jungjin et al. (US 20190326542 A1) paragraphs 6, 7.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding Claim 10, YANG Jungjin et al. (US 20190326542 A1) suggests the light-emitting structure layer comprises a plurality of stacked sub-light-emitting layers (please see paragraph 8 suggests light emitting layers are stacked, please notice per paragraphs 8, 23-26 each sub-electrode maps to light emitting layer and light emitting layer maps to each sub-light emitting layer)  and a charge generation layer is disposed between adjacent sub-light-emitting layers, a charge generation layer is disposed between adjacent sub-light-emitting layers (please see figures 2-7, paragraphs 61-63, 104-109  Item CGLU (comprising CGL charge generation layer) between EU1 and EU2 and EU comprising EML light emitting layer per paragraphs 100-103 are sub-light emitting layer representing color light emitting layer).
Regarding Claim 11, YANG Jungjin et al. (US 20190326542 A1) suggests the light-emitting structure layer comprises a plurality of stacked sub-light-emitting layers (please see paragraph 8 suggests light emitting layers are stacked, please notice per paragraphs 8, 23-26 each sub-electrode maps to light emitting layer and light emitting layer maps to each sub-light emitting layer)  and a charge generation layer is disposed between adjacent sub-light-emitting layers, a charge generation layer is disposed between adjacent sub-light-emitting layers (please see figures 2-7, paragraphs 61-63, 104-109  Item CGLU (comprising CGL charge generation layer) between EU1 and EU2 and EU comprising EML light emitting layer per paragraphs 100-103 are sub-light emitting layer representing color light emitting layer).
Regarding Claim 12, YANG Jungjin et al. (US 20190326542 A1) suggests the light-emitting structure layer emits white light (please see paragraphs 93,94), and the display panel further comprises a color filter substrate disposed on a side, away from the drive substrate, of the second electrode, and the color filter substrate is provided with a color filter corresponding to the pixel region (paragraph 52).

Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s. 
SONG Young Suk et al. (US 20140159018 A1)  abstract, paragraphs 17, 37, 44, 66, 69, 76, 78, 82, 84.

ZHOU Xiaodong (US 20160018694 A1) paragraphs 35-38, 40-48.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
06-22-2022